NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



KEVIN D. KINDER,                   )
                                   )
       Appellant,                  )
                                   )
v.                                 )               Case No. 2D17-4059
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed March 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Mark D. Kiser, Judge.

Kevin D. Kinder, pro se.



PER CURIAM.

             Affirmed.




SILBERMAN, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.